 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS CLINTON,                                   No. 2:05-CV-1600-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    COOPER, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with pro bono counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the court is plaintiff’s counsel’s request to appear

19   telephonically at the continued status/scheduling conference set in this matter for February 27,

20   2020, at 10:00 a.m., before the undersigned in Sacramento, California. See ECF No. 639. Given

21   that counsel is located in Los Angeles and is representing plaintiff pro bono, the court finds good

22   cause shown to grant counsel’s request.

23                  IT IS SO ORDERED.

24   Dated: February 21, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
